 COMMAND SECURITY CORPIn the matter of Command Security CorporationCase AO-266March 31, 1989ADVISORY OPINIONBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT, HIGGINS, AND DEVANEYPursuant to Sections 102 98(a) and 102 99 of theNational Labor Relations Board Rules and Regula-tions,on February 13, 1989, Command SecurityCorporation (the Petitioner) filed a petition for anadvisory opinion as to whether the Board wouldassert jurisdiction over its operationsIn pertinent part the petition alleges as follows1A representation petition,Docket No SE-56883, is currently pending before the New YorkState Labor Relations Board (the SLRB) in whichLocal 803, International Brotherhood of Teamsters(the Union) is seeking to represent certain securityguards employed by the Petitioner at the City Uni-versity of New York, New York City TechnologyCollege, 300 Jay Street, Brooklyn, New York (theCity University)Also pending before the SLRB isa refusal-to-bargain charge, Case No SU-56978,filed by the Union2The Petitioner is a New York corporation en-gaged in the business of providing guard and secu-rity servicesDuring calendar year 1988, the Peti-tioner had gross revenues in excess of $1 million, ofwhich $250,000 were derived from contracts performed for businesses located outside the State ofNew York and $500,000 were derived from serv-icesprovided directly to businesses that werethemselves engaged in commerce3The Petitioner is unaware whether the Unionadmits or denies the aforesaid commerce allega-tions593Although all parties were served with a copy ofthe petition for advisory opinion, none filed aformal response theretoHaving duly considered the matter,' we findthat, based on the allegations in the petition, thePetitionerwould clearly satisfy the Board's com-merce standards 2 However, in addition to seekinga determination on the commerceissue, the petitionalso appears to seek a determination as to whetherthere are any other grounds, such as the nature ofthe Petitioner's relationship to the City University,on which the Board would decline to assert jurisdiction Such a determination would be inappropri-ate in the context of this proceeding, the Board'sadvisoryopinionproceedingsunderSection102 98(a) are designed primarily to determinewhether an employer's operations meet the Board'scommerce standards for asserting jurisdiction 3Thus, while we are able to advise the Petitionerthat it satisfies the Board's monetary standards forasserting jurisdiction,we are unable in this proceeding to resolve the ultimate issue presentedAccordingly, it is ordered that, for the reasonsset forth above, the petition for advisory opinion isdismissed'At thetime the Petitionerfiled itspetitionfor advisory opinion therewas then pending before the Board the Petitioners request for review ofthe Acting Regional Directors dismissal on unit grounds of a representation petition the Petitioner had previously filed with the Board s RegionalOffice involving the same dispute(Case 2-RM-1993)Ordinarily theBoard will not consider a petition for advisory opinion in such a circumstanceSeeInternational Bureaufor Protection236 NLRB 1356 (1978)However on February 28 1989 shortly after the petition for advisoryopinion was filed the Board denied the Petitioners request for reviewThe representation proceeding is therefore no longer pending Accordingly as we are unaware of any other representation or unfair labor practice proceeding involving the dispute pending before the Board we havefound it appropriate in this instance to consider the petition2 SeeGlobe Security Systems137 NLRB 109 (1962) (applying $50 000nonretail standard to employers providing guard and security services)3 SeeSt Paul Ramsey Medical Center288 NLRB 913 (1988) andNorcolic & Drug Research288 NLRB 912 (1988) See also1113 Holding Ltd291 NLRB 938 fn 3 (1988)293 NLRB No 64